This is an appeal from the determination of a deficiency in income and profits tax for the year ended June 30, 1921, in the amount of $467.79, not all of which is !in issue. The Commissioner allowed a general rate of depreciation of 10 per cent upon all furniture and fixtures of the taxpayer for the year in question. The taxpayer claimed 20 per cent.
FINDINGS OF FACT.
The taxpayer is a New York corporation with its principal office in New York City.
On or about July 31, 1919, the taxpayer purchased from the National Vaudeville Artists furniture located in the premises now occupied by the taxpayer for a lump sum of $3,500. This included ordinary office furniture, which had been used by the National Vaudeville Artists for approximately three years before it was sold to the taxpayer. Prior to that time the taxpayer had purchased small items of office equipment and thereafter proceeded to equip its offices to the extent required after the purchase of the furniture above mentioned. The principal part of the equipment Avas purchased prior to January 1, 1920.
A reasonable alloAvance for exhaustion, wear and tear of property is 15 per cent.
DECISION.
The deficiency should be computed on the basis of the foregoing-findings of fact. Final determination will be settled on consent or on 10 days’ notice, in accordance Avith Rule 50.